Citation Nr: 1410411	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-30 095A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a lung disability, including chronic obstructive pulmonary disease.

2.  Entitlement to service connection for a nodule in the left lung. 

3.  Entitlement to service connection for coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Ms. E.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, served on active duty from August 1950 until his retirement in September 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2011 the Veteran provided testimony at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  In July 2011 the Board remanded the case for additional development.

The issue of entitlement to service connection for a nodule in the left lung is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lung disability including chronic obstructive pulmonary disease did not have onset in service and is not otherwise related to an injury, disease, or event in service. 

2.  Coronary artery disease did not have onset in service, coronary artery disease was not manifest to a compensable degree within the one-year period following separation from service, and coronary artery disease is not otherwise related to an injury, disease, or event in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability to include chronic obstructive pulmonary disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in April 2007. The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations with medical opinions.  With respect to the issues decided herein, the opinions were based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one; the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including coronary artery disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  



See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Lung Disability/Chronic Obstructive Pulmonary Disease 

The Veteran's military occupational specialty was Hercules missile crewman.  In May 2011, the Veteran testified that he suffered from chest pain during service.  He also testified that he wore radiation badges during his assignment at the Nike Hercules missile site, and he averred that his current lung disability may be related to his exposure to nuclear weapons in service. 

The service treatment records show that in August 1957 the Veteran complained of chest congestion and cough and the diagnosis was common cold.  In May and June 1963, he complained of a chronic cough and the impression was questionable allergy.  In September 1966, the impression was allergy for symptoms of chest congestion.  In May 1971, the Veteran was treated for an acute upper respiratory infection of undetermined organism.  In January 1974, the impression was upper respiratory infection for symptoms of a productive cough and chill.  On retirement examination in May 1974, the lungs were evaluated as normal.  There was no evidence of active pulmonary disease on chest X-rays in September 1962, in June 1963, in May 1968, and in June 1973. 



On VA examination in November 1974 the lungs were noted as clear and chest X-ray was normal.

A private treatment record dated in October 2005 noted some shortness of breath..  Pulmonary function testing showed borderline obstructive lung disease with no significant reversibility demonstrated.  Diffusion capacity and lung volumes were within normal limits.  Mild chronic obstructive pulmonary disease was noted in October 2006 and April 2007. 

On VA examination in July 2008 the Veteran reported that he started having problems in the 1970s.  The examiner found no clinical objective findings for a diagnosis of breathing conditions.  Chest X-ray showed no acute disease. 

A VA examination was conducted in November 2011.  The examiner opined that it was less likely than not that the Veteran's current mild airway obstruction was correlated to the complaints and findings in service.  The examiner noted that the respiratory complaints in service were acute and that the Veteran had a normal respiratory examination in May 1974 prior to retirement from service.  

The service treatment records contain no diagnosis of chronic obstructive pulmonary disease or finding or diagnosis of a chronic lung disease.  On the basis of the service treatment records alone, neither chronic obstructive pulmonary disease nor any other lung disability was affirmatively shown to have had its onset during service and service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Chronic obstructive pulmonary disease is not listed as a chronic disease in 38 C.F.R. § 3.309, is not a chronic disease and the theory of service connection based on chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  


See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (presumption of service connection for chronic diseases manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

The Board's remand directed the RO to request from the appropriate federal custodian of Army records whether trichloroethylene was used in artillery units with Hercules missiles from at least 1964 to 1974; and, to notify the Veteran that in order for VA to develop the claim on the basis of occupational exposure to ionizing radiation, that is, working with Hercules missiles, a nuclear weapons system, he must cite or submit competent scientific or medical evidence that either chronic obstructive pulmonary disease is a radiogenic disease, that is, a disease induced by ionizing radiation.  38 C.F.R. § 3.311(b)(4). 

If the Veteran cited or submitted such evidence, the AMC was to develop the claim under 38 C.F.R. § 3.311(a)(2)(iii), (b) and (c), including a request from the appropriate federal custodian the Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, and any other record which may contain information pertaining to the Veteran's occupational exposure to ionizing radiation as crewman on Hercules Missiles, a nuclear weapons system.  

The AMC sent the Veteran a letter in August 2011 requesting he cite or submit competent scientific or medical evidence that chronic obstructive pulmonary disease is a radiogenic disease, that is, a disease induced by ionizing radiation.  The Veteran did not provide such information.  Additionally, in December 2011 the National Personnel Records Center informed the AMC that there was no record of exposure to radiation by the Veteran or use of trichloroethylene in artillery units with Hercules missiles.





Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation- risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  

Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  


The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in- service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in- service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

With respect to the Veteran's contention that he has a chronic lung disability, to include chronic obstructive pulmonary disease, that might be related to exposure to ionizing radiation, the Board initially notes that such condition is not subject to the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Additionally, he has not provided the requested evidence to demonstrate that it is a "radiogenic disease" pursuant to 38 C.F.R. § 3.311.  Accordingly, the only avenue for entitlement to service connection for the Veteran's claimed disability under the theory that it was caused by exposure to radiation is under 38 C.F.R. § 3.303(d) which requires evidence that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.

After service, chronic obstructive pulmonary disease was first noted in 2005, more than 30 years after separation from active duty.  As for service connection based on an initial diagnosis after service, there is no competent evidence that chronic obstructive pulmonary disease or any other chronic lung disability is otherwise related to an injury, disease, or event in service.  The only medical opinion of record addressing the question, that of the November 2011 VA examiner, was that the currently demonstrated mild chronic obstructive pulmonary disease was not related to an inservice cause.




As for the lay evidence, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

To the extent the Veteran's statements and testimony are offered as evidence of chronic obstructive pulmonary disease, as the diagnosis of chronic obstructive pulmonary disease requires medical evidence, chronic obstructive pulmonary disease is not a simple medical condition that the Veteran as a lay person is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose chronic obstructive pulmonary disease. 

Although the Veteran as a lay person is competent to report a contemporaneous medical diagnosis or to describe symptoms, which supports a later diagnosis by a medical professional, the Veteran has not submitted any medical evidence that chronic obstructive pulmonary disease is related to an inservice cause.  Because the Veteran's statements and testimony are not competent evidence on the question of a diagnosis of chronic obstructive pulmonary disease, the statements and testimony are excluded, that is, not admissible, as evidence favorable to the claim. 

As the Veteran's lay evidence is not competent evidence as to the diagnosis of chronic obstructive pulmonary disease, the Veteran's opinion that he has chronic obstructive pulmonary disease related to service is not competent lay evidence, because an inference based on what is not personally observable cannot be competent lay evidence. 

To the extent the lay evidence is not competent evidence on the question of the diagnosis of chronic obstructive pulmonary disease or of a nexus to service, the Board need not address credibility. 


The November 2011 VA examiner opined that the currently demonstrated mild chronic obstructive pulmonary disease was not related to an inservice cause.  There is no other pertinent medical evidence in the record. 

The Board finds that the opinion of the VA examiner is persuasive evidence, which opposes, rather than supports, the claim.  Based on the foregoing, there is no competent medical evidence that a chronic lung disability to include chronic obstructive pulmonary disease had onset in service or is otherwise related to an injury, disease, or event in service. 

The preponderance of the competent medical evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Coronary Artery Disease

The service treatment records show that in May 1965 the Veteran complained of chest pain, which occurred when bending over and relieved by straightening up.  There was no finding of a cardiac abnormality and the impression was musculoskeletal pain.  In August 1966, he complained of sternal chest pain and epigastric pain.  An EKG was normal, and the impression was muscular strain.  On periodic examination in June 1973 a chest X-ray showed the heart was upper borderline normal in size.  On retirement examination in May 1974, there was no complaint, history, finding, symptom, or diagnosis of coronary artery disease. 

On VA examination in November 1974 the heart was normal to auscultation and palpation; vessels and pulses were good.  Chest X-ray showed the heart to be normal.

In May 2011, the Veteran testified that he suffered from chest pain during service.  

The Veteran underwent cardiac catheterization in February 1993, with placement of a stent for occlusion of the left anterior descending artery.


A September 2005 private treatment record noted the Veteran had a history of coronary heart disease with an occlusion of the left anterior descending artery occlusion in 1992.  The diagnosis was coronary artery disease and mild congestive cardiomyopathy.

Cardiomyopathy was noted in October 2002.  Exercise echocardiogram in May 2003 showed no echocardiographic evidence of inducible ischemia.  The aortic root was mildly enlarged.

Private treatment records dated in February 2008 and April 2012 noted that the Veteran had a showing of cardiomegaly on chest X-ray in service in 1973 and that therefore, the diagnosis of cardiomyopathy may have been present since the 1970s.

On VA examination in July 2008, the diagnosis was coronary artery disease that was less likely than not related to service.  The VA examiner did not address the X-ray finding in 1973 in service. 

On VA examination in November 2011, the Veteran reported a history of chest pain since the 1970s.  The examiner reviewed the claim file and provided an opinion that the Veteran's current coronary artery disease, including cardiomyopathy, was less likely than not correlated to the complaints and findings in service.  She noted that the chest pain complaints in service were determined to be non-cardiac; that the finding of an upper borderline normal sized heart in 1973 was not reinforced in the retirement and VA examinations in 1974; that the Veteran's first cardiac procedure was in 1993; that the Veteran was currently asymptomatic for coronary artery disease; and that recent echocardiogram showed normal heart size. 

In a January 2013 addendum to her opinion, the VA examiner stated that review of the literature did not show objective evidence that trichloroethylene exposure would have an impact on the development of coronary artery disease.  




The VA examiner stated that while the Veteran most likely was exposed to trichloroethylene during service by inhalation or skin contact, coronary artery disease was less likely than not due to such exposure during service.

The service treatment records contain no diagnosis of coronary artery disease.  On the basis of the service treatment records alone, neither coronary artery disease nor cardiomyopathy was affirmatively shown to have had its onset during service and service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As for service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), coronary artery disease first noted in the early 1990s, well beyond the one-year presumptive period after service, ending in 1974, for manifestation of a coronary artery disease as a chronic disease and presumptive service connection as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

As for service connection based on an initial diagnosis after service, there is no competent evidence that coronary artery disease or any other chronic heart disability is otherwise related to an injury, disease, or event in service.  The only medical opinions of record addressing the question, that of the July 2008 and November 2011 VA examiners, were that the currently demonstrated coronary artery disease and cardiomyopathy were not related to an inservice cause.  The November 2011 VA examiner specifically considered the inservice 1973 X-ray evidence and found that the upper borderline normal sized heart shown therein was not evidence of the presence of a chronic heart disability or coronary artery disease at that time.  In the January 2013 addendum, the VA examiner concluded that it was less likely than not that coronary artery disease was related to any inservice exposure to trichloroethylene.





As for the lay evidence, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

To the extent the Veteran's statements and testimony are offered as evidence of coronary artery disease, as the diagnosis of coronary artery disease requires medical evidence, coronary artery disease is not a simple medical condition that the Veteran as a lay person is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose coronary artery disease. 

Although the Veteran as a lay person is competent to report a contemporaneous medical diagnosis or to describe symptoms, which supports a later diagnosis by a medical professional, the Veteran has not submitted probative medical evidence that coronary artery disease is related to an inservice cause.  Because the Veteran's statements and testimony are not competent evidence on the question of a diagnosis of coronary artery disease, the statements and testimony are excluded, that is, not admissible, as evidence favorable to the claim. 

As the Veteran's lay evidence is not competent evidence as to the diagnosis of coronary artery disease, the Veteran's opinion that he has coronary artery disease related to service is not competent lay evidence, because an inference based on what is not personally observable cannot be competent lay evidence. 

To the extent the lay evidence is not competent evidence on the question of the diagnosis of coronary artery disease or of a nexus to service, the Board need not address credibility. 




The November 2011 VA examiner opined that the currently demonstrated coronary artery disease was not related to an inservice cause, and specifically not related to the 1973 X-ray findings.  The February 2008 and April 2012 (virtually identical) private physician's statements that the diagnosis of cardiomyopathy may have been present since the 1970s are equivocal and not based on a full review of the record, including the 1974 chest X-rays that showed normal heart.  Thus, the February 2008 and April 2012 statements are less probative than the report of the VA examination in November 2011.

The Board finds that the opinion of the November 2011 VA examiner is persuasive evidence, which opposes, rather than supports, the claim.  Based on the foregoing, the preponderance of the competent medical evidence is against a finding that coronary artery disease had onset in service or is otherwise related to an injury, disease, or event in service. 

The preponderance of the competent medical evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung disability, including chronic obstructive pulmonary disease, is denied.

Service connection for coronary artery disease is denied.

REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Additionally, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  

In the Board's remand in July 2011, the Board requested that the VA pulmonary examiner include a comment on whether the nodule in the left lung in June 1973, which is still seen on X-ray without change, is a disease process.  The November 2011 VA examination report, and the January 2013 addendum to that report, described the nodule as a granuloma but failed to answer this specific question.  In order to determine whether the granuloma/nodule represents a current disability subject to service connection, it is necessary for the claim file to be reviewed by a physician who will address this question.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claim file to be reviewed by a VA physician who will address whether the nodule shown by X-ray in the left lung in June 1973, which is still seen of X-ray without change, and was characterized by the November 2011 VA examiner as a granuloma, is a disease process or represents a disability.  

2.  After the above development, adjudicate the claim of service connection for a left lung nodule.  If the benefit sought is denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


